DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than a mental process. A subject matter eligibility analysis of claims 1 and 11 is as follows:
Step 1: Claim 1 and 11 recites measuring method, which falls within one of the four categories of invention. 
Step 2A, Prong One: When analyzed to determine whether the claim recites or is directed to any judicial exception, the claim recites the limitations “select a meal model from a plurality of meal models; determine a setting for a delay parameter based on the received relative time of ingestion of the meal; determine a setting for an extend parameter based on the received general composition indication of the meal; determine a setting for a delivery constraint based on the received coarse indication of the size of the meal; modify the selected meal model using the determined setting for the delay parameter, the determined setting for the extend parameter, and the determined setting for the delivery constraint, using the modified, selected meal model, determine a dose of insulin to be delivered in response to the received information; and output an instruction for delivery to a drug delivery device, wherein the outputted instruction indicates a determined dose of insulin to be delivered,” which sets forth a judicial exception. Under the broadest reasonable interpretation, the limitation describes a mental process capable of being performed in the human mind (including observation, evaluation, judgment, opinion), but for the recitation of generic computer components. That is, other than reciting “executable by a processor,” nothing in the claim precludes the determining step from practically being performed in the human mind and instruction being written as an “output.” The claim does not set forth any structure for performing the judicial exception, thus, the claim is drawn to a mental process, which is an abstract idea. 	Step 2A, Prong Two: When analyzing the claim as a whole to determine whether the claim recites additional elements that integrate the judicial exception into a practical application besides the abstract idea, the claim recites, “A non-transitory computer readable medium embodied with programming code executable by a processor, and the processor when executing the programming code is operable to perform functions” and “ receive information related to ingestion of a meal, wherein the information includes a coarse indication of a size of the meal, a relative time of ingestion of the meal, and a general composition indication of the meal” and “identify a blood glucose measurement value that was received within a predetermined time range of the relative time of ingestion of the meal.” These claimed elements fail to recite any additional element or combination of additional elements that apply, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. 
As recited the processor, which upon review of applicant’s specification is outputting an instruction of receiving information and identifying a measurement (See [0025]), is a conventional component that does not impose any meaningful structural limitation on the system used to implement the judicial exception. The recitation of a processor system in the claim does not integrate the judicial exception into a practical application because the claim merely uses the processor as a tool to perform the abstract idea. Additionally, receiving information related to user’s ingestion of meal including a course indication of size of the meal, a relative time of ingestion of the meal, general composition indication of the meal, and identifying a blood glucose measurement value that was received within a predetermined time range of the relative time of ingestion of the meal, is merely related to collecting data for the judicial exception; and generating instructions for receiving information and identifying a blood glucose measurement value does not provide an improvement in the functioning of a computer, and improvement to another technology or technical field, to effect a particular treatment or prophylaxis for a disease or medical condition or implemented with a particular machine. 
Consideration of the additional elements as a combination also adds no other meaningful limitations to the judicial exception not already present when the elements are considered separately. Unlike the eligible claim considered in Diamond v. Diehr, 450 U.S at 188,209 USPQ at 9 (1981) in which the additional elements limiting the judicial exception are individually conventional, but taken together the act in concert to improve a technical field, the additional elements of claim 1 and claim 11 do not provide an improvement to the technical field. Therefore, even when viewed as a combination, the additional elements fail to transform the judicial exception into a patent-eligible application of the judicial exception. 
Step 2B: When analyzing the claim as a whole to determine whether any element, or combination or elements, is sufficient to ensure that the claim amounts to significantly more than the judicial exception, as previously stated, the claim recites “A non-transitory computer readable medium embodied with programming code executable by a processor, and the processor when executing the programming code is operable to perform functions” and “ receive information related to ingestion of a meal, wherein the information includes a coarse indication of a size of the meal, a relative time of ingestion of the meal, and a general composition indication of the meal” and “identify a blood glucose measurement value that was received within a predetermined time range of the relative time of ingestion of the meal.”
The recitation of non-transitory computer readable medium embodied with programming code by a processor, receiving information, and identifying a blood glucose measurement value are not sufficient to amount to significantly more than the judicial exception because they are recited at a high level of generality, there is no meaningful limitation, such as a particular or unconventional structure distinguishing the elements from well known, routine, and or conventional elements. The recitation of a generic processor as a tool to perform the abstract idea does not add significantly more than what is well-known, routine, and/or conventional in view of Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S 208, 223, 110 USPQ2d 1976, 1983 (2014). 
Additionally, the non-transitory computer readable medium embodied with programming code executable by a processor, and the processor when executing the programming code is operable to perform functions, including functions to: receive information related to ingestion of a meal, wherein the information includes a coarse indication of a size of the meal, a relative time of ingestion of the meal, and a general composition indication of the meal and identifying a blood glucose measurement value that was received within a predetermined time range of the relative of ingestion of meal are not significantly more than what is well known, routine, and convention in the art as evidenced by (Blomquist (US20080172026A1) [0037], Figure 1 102, [0162-0164][0169], [0030][0062], Figure 17, [0087]) which teaches the wherein the information includes a coarse indication of a size of the meal, a relative time of ingestion of the meal, and a general composition indication of the meal and identifying a blood glucose measurement value that was received within a predetermined time range of the relative of ingestion of meal, wherein the processor controls and outputs instructions. Receiving information about meal and identifying blood glucose measurement value is well understood, routine, and conventional activity for those in the field of diabetes management systems (See Blomquist cited above). Further, the functions of obtaining the claimed information is recited at a high level of generality such that it amounts to insignificant presolution activity, e.g. mere data gathering step necessary to perform the abstract idea. Since, these elements do not add significantly more than the judicial exception and the ordered combination of elements do not add anything significantly more to the claimed subject matter, specifically, the ordered combination of elements do not have any function that is not already supplied by each element individually, the claim as a whole does not amount to significantly more than a judicial exception.  
In view of the above claims 1 and 11 fail to recite patent-eligible subject matter under 35 U.S.C 101. Dependent claims 2, 3, 5, 7 and 9 fail to cure the deficiencies of claim 1 by merely reciting additional abstract ideas or further limits on the abstract idea already recited. Claim 14, 15, 17, 18,19, and 20 also fail to cure the deficiencies of claim 11 by merely reciting additional abstract ideas or further limitations on the abstract idea already recited. 	Dependent claims 4, 10, 16 recite receiving blood glucose measurement values over a period of time this recitation is not significantly more than what is well-known, routine, and conventional; presolution activity in the art as evidenced by the prior art cited above and in the current rejection below. Thus claims 4, 10, and 16 fail to cure the deficiencies of claim 1 and 11 and are rejected under 35 U.S.C 101. 
Dependent claim 12 and claim 13 recites a transceiver operable to receive signals from and transmit signals to a drug delivery device, wherein the transceiver operable to: forward the instruction to the drug delivery device instructing delivery of the determined dose of insulin, this recitation is not significantly more than what is well-known, routine and conventional in the art as evidenced in Blomquist evidenced above. The drug delivery device is not recited as a part of the device in claim 11, therefore forwarding instructions to another device, as recited in claim 12 and 13, is considered an abstract idea. Thus, claims 12 and 13 fail to cure deficiencies of claim 1 and 12 and are rejected under 35 U.S.C 101. 
Claim Objections
Claim 2, 3, 10,14, and 15 are objected to because of the following informalities: 
	In claim 2, line 2 recites “operable to perform further functions” should read --operable when determining the setting for the delay parameter, to perform further functions--. 
	In claim 3, line 2 recites “operable to perform further functions” should read --operable when determining the setting for the extend parameter, to perform further functions--. 
	In claim 10, line 12 recites “ a slow-absorbing similarity a similarity between” should read --a slow absorbing similarity value between--. 
	In claim 14, line 2 recites “operable to perform further functions” should read --operable when determining the setting for the delay parameter, to perform further functions--.
	In claim 15, line 2 recites “operable to perform further functions” should read --operable when determining the setting for the extend parameter, to perform further functions--. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6-8, 10, 13 and 17-19 are rejected under 35 U.S.C 112(b) or 35 U.S.C 112 (pre-AIA ) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor (or for applications subject to pre-AIA  35 U.S.C 112, the applicant), regards as the invention. 
Regarding claim 6, term “a very relaxed preset percentage” is a relative term which renders the claim indefinite. The term “very relaxed preset percentage” is not defined by the claim and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention or the extent to which the delivery constraint would be “very relaxed”.
Regarding claim 7, term “a relaxed preset percentage” is a relative term which renders the claim indefinite. The term “relaxed preset percentage” is not defined by the claim and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention or the extent to which the delivery constraint would be “relaxed”. 
Regarding claim 8, term “a typical preset percentage” is a relative term which renders the claim indefinite. The term “a typical preset percentage” is not defined by the claim and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention or the extent to which the delivery constraint would be “typical”.
Regarding claim 10, term “a fast absorbing meal” is a relative term which renders the claim indefinite. The term “a fast absorbing meal” is not defined by the claim and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention or the extent that a meal would constitute a fast absorbing meal. 
Regarding claim 10, term “a slow absorbing meal” is a relative term which renders the claim indefinite. The term “a slow absorbing meal” is not defined by the claim and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention or the extent that a meal would constitute a slow absorbing meal. 
Regarding claim 13, the phrase "a drug delivery device" renders the claim indefinite because it is unclear whether the limitation is referring to the same drug delivery device recited in claim 11 or a separate and distinct delivery device.
Regarding claim 17, term “a very relaxed preset percentage” is a relative term which renders the claim indefinite. The term “very relaxed preset percentage” is not defined by the claim and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention or the extent to which the delivery constraint would be “very relaxed”.
Regarding claim 18, term “a relaxed preset percentage” is a relative term which renders the claim indefinite. The term “relaxed preset percentage” is not defined by the claim and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention or the extent to which the delivery constraint would be “relaxed”. 
Regarding claim 19, term “a typical preset percentage” is a relative term which renders the claim indefinite. The term “a typical preset percentage” is not defined by the claim and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention or the extent to which the delivery constraint would be “typical”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-8, 11-15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blomquist (US20080172026A1; hereinafter known as Blomquist). 
Regarding claim 1, Blomquist teaches non-transitory computer readable medium (See Figure 1 part 118) embodied with programming code executable by a processor (See Figure 1 part 102), and the processor when executing the programming code is operable to perform functions, including functions to (See Blomquist [0037]): receive information related to ingestion of a meal, wherein the information includes a coarse indication of a size of the meal (See Blomquist [0162][0164][0169]), a relative time of ingestion of the meal (See Blomquist [0030][0062], each record of an event includes the date and time), and a general composition indication of the meal (See Blomquist Figure 17); identify a blood glucose measurement value that was received within a predetermined time range of the relative time of ingestion of the meal (See Blomquist [0087] measuring the user’s blood glucose level at the beginning and end of a defined time period, defined time period could include consuming meal); select a meal model from a plurality of meal models (See Blomquist [0162-0163], user selects one or more foods from the database of foods to form a meal from which the user's carbohydrate intake is calculated therefore equivalent to meal model), determine a setting for a delay parameter based on the relative time of ingestion of the meal (See Blomquist [0153] [0163], delay the insulin bolus for an amount of time sufficient which can be due to increased blood glucose level by carbohydrate intake), determine a setting for an extend parameter based on received general composition of a meal (See Blomquist [0155], balance meal bolus over an extended period of time considering the consumption of meal, snack, or number of carbohydrates ), determine a setting for a delivery constraint based on the received coarse indication of the size of the meal (See Blomquist Figure 16 412, maximum bolus also see [0156][0170]); modify the selected meal model (See Blomquist [0169], modify serving size and composition/carbohydrates also see [0166]) using determined setting for the delay parameter, the determined setting for the extend parameter, and the determined setting for the delivery constraint, using the modified meal (See Blomquist [0169], modify serving size and composition/carbohydrates also see [0166]) determine a dose of insulin to be delivered in response to the received information (See Blomquist Figure 20 part 404); and output an instruction for delivery to a drug delivery device, wherein the outputted instruction indicates a determined dose of insulin to be delivered (See Blomquist Figure 20 and see [0169] the pump delivers an appropriate meal bolus based on the total number of carbohydrates to be consumed in the meal).	 Regarding claim 2, Blomquist further teaches receive an input indicating the setting for the delay parameter (See Blomquist[0153] [0163], delay the insulin bolus for an amount of time sufficient which can be due to increased blood glucose level by carbohydrate intake]); and based on the received input, set the delay parameter to a numeric value (See Blomquist [0153], 15 minutes).	Regarding claim 3, Blomquist further teaches receive an input indicating the setting for the extend parameter (See Blomquist [0155], balance meal bolus over an extended period of time considering the consumption of meal, snack, or number of carbohydrates); and based on the received input, set the extend parameter to a numeric value (See Blomquist [0155] and [0203], user enter the duration for the extended bolus, duration equivalent to time).	Regarding claim 5, Blomquist wherein the processor when executing the programming code is operable, when determining the setting for the delivery constraint, to perform further functions, including functions to (See Blomquist [0153]): receive an input indicating the setting for the delivery constraint (See Blomquist Figure 16 412, maximum bolus also see [0170]); and based on the received input, set the delivery constraint to a numeric value (See Blomquist Figure 16 412, numerical value, maximum bolus also see [0170]).	Regarding claim 6, Blomquist teaches determine the received input indicating the setting for the delivery constraint (See Blomquist Figure 16 412, maximum bolus also see [0170]) is an input indicating an ingested meal is a large meal (See Blomquist Figure 17,[0169]); and set the delivery constraint to a very relaxed preset percentage above a maximum amount of insulin to be delivered (See Blomquist Figure 16 part 412, can set the delivery constraint).
	Regarding claim 7, Blomquist teaches determine the received input indicating the setting for the delivery constraint (See Blomquist Figure 16 412, maximum bolus also see [0170]) is an input indicating an ingested meal is a medium meal (See Blomquist Figure 17,[0169]); and set the delivery constraint to a relaxed preset percentage above a maximum amount of insulin to be delivered (See Blomquist Figure 16 part 412, can set the delivery constraint)	Regarding claim 8, determine the received input indicating the setting for the delivery constraint (See Blomquist Figure 16 412, maximum bolus also see [0170]) is an input indicating an ingested meal is a small meal (See Blomquist Figure 17,[0169]); and set the delivery constraint to a typical preset percentage above a maximum amount of insulin to be delivered (See Blomquist Figure 16 part 412, can set the delivery constraint).	Regarding claim 11, Blomquist teaches a device comprising a processor (See Blomquist Figure 1 part 102); a memory storing programing code (See Blomquist [0005], Figure 1 part 116), an artificial pancreas application (See Blomquist Figure 1 part 118 and see [0028], the ROM stores code for operating the application programs ) and operable to store data related to the artificial pancreas application (See Blomquist [0037-0038]), wherein the programming code and the artificial pancreas application are executable by the processor (See Blomquist Figure 1 part 102 and 0028, stores operating system and the application programs); and wherein the processor when executing the artificial pancreas application is operable to control delivery of insulin, and to perform functions, including functions to (See Blomquist [0028] [0004-0005]): receive information related to ingestion of a meal, wherein the information includes a coarse indication of a size of the meal (See Blomquist [0162][0164][0169]), a relative time of ingestion of the meal (See Blomquist [0030][0062], each record of an event includes the date and time), and a general composition indication of the meal (See Blomquist Figure 17); identify a blood glucose measurement value that was received within a predetermined time range of the relative time of ingestion of the meal (See Blomquist [0087] measuring the user’s blood glucose level at the beginning and end of a defined time period, defined time period could include consuming meal); select a meal model from a plurality of meal models (See Blomquist [0162]); determine a setting for a delay parameter based on the received relative time of ingestion of the meal (See Blomquist[0153] [0163], delay the insulin bolus for an amount of time sufficient which can be due to increased blood glucose level by carbohydrate intake); determine a setting for an extend parameter based on the received general composition indication of the meal (See Blomquist [0155], balance meal bolus over an extended period of time considering the consumption of meal, snack, or number of carbohydrates); determine a setting for a delivery constraint based on the received coarse indication of the size of the meal (See Blomquist Figure 16 412, maximum bolus also see [0156][0170]); modify the selected meal model (See Blomquist [0169], modify serving size and composition/carbohydrates also see [0166]) using the determined setting for the delay parameter, the determined setting for the extend parameter, and the determined setting for the delivery constraint; using the modified selected meal model (See Blomquist [0169], modify serving size and composition/carbohydrates also see [0166]), determine a dose of insulin to be delivered in response to the received information (See Blomquist Figure 20 part 404); and output an instruction for delivery to a drug delivery device, wherein the outputted instruction indicates a determined dose of insulin to be delivered (See Blomquist Figure 20 and see [0169] the pump delivers an appropriate meal bolus based on the total number of carbohydrates to be consumed in the meal).	Regarding claim 12, Blomquist teaches a transceiver (See [0235], pump can communicate through wireless connection) operable to receive signals from and transmit signals to a blood glucose sensor (See Blomquist [0107]), wherein the transceiver is operable to: receive a plurality of blood glucose measurement values (See Blomquist [0107, blood glucose information from the sensor), wherein respective blood glucose measurement values are received at respective predetermined time intervals (See [0107], user-selectable period); and provide the measured blood glucose values to the processor and the artificial pancreas application (See Blomquist [0028], values and stores and communicate with the application programs)	Regarding claim 13, Blomquist teaches a transceiver operable to receive signals from and transmit signals to a drug delivery device (See [0235], pump can communicate through wireless connection) , wherein the transceiver is operable to: forward the instruction to the drug delivery device instructing delivery of the determined dose of insulin (See Figure 18 part 404,408).	Regarding claim 14, Blomquist teaches wherein the processor when executing the programming code is operable to perform further functions (Se Blomquist Figure 1 part 102), including functions to: receive an input indicating the setting for the delay parameter (See Blomquist[0153] [0163], delay the insulin bolus for an amount of time sufficient which can be due to increased blood glucose level by carbohydrate intake) and based on the received input, set the delay parameter to a numeric value (See Blomquist [0153], 15 minutes). 	Regarding claim 15, Blomquist teaches wherein the processor (See Blomquist Figure 1 part 102) when executing the programming code is operable to perform further functions, including functions to: receive an input indicating the setting for the extend parameter (See Blomquist [0155], balance meal bolus over an extended period of time considering the consumption of meal, snack, or number of carbohydrates); and based on the received input, set the extend parameter to a numeric value (See Blomquist [0155] and [0203], user enter the duration for the extended bolus, duration equivalent to time).
	 Regarding claim 17, Blomquist teaches wherein the processor when executing the programming code is operable to perform further functions, including functions to (See Blomquist Figure 1 part 102 and [0153]): determine a received input indicating the setting for the delivery constraint (See Blomquist Figure 16 412, maximum bolus also see [0170]) is an input indicating the ingested meal is a large meal (See Blomquist Figure 17,[0169]); and set the delivery constraint to a very relaxed preset percentage above a maximum amount of insulin to be delivered (See Blomquist Figure 16 part 412, can set the delivery constraint).	Regarding claim 18, wherein the processor when executing the programming code is operable to perform further functions, including functions to: determine a received input indicating the setting for the delivery constraint (See Blomquist Figure 16 412, maximum bolus also see [0170]) is an input indicating the ingested meal is a medium meal (See Blomquist Figure 17,[0169]); and set the delivery constraint to a relaxed preset percentage above a maximum amount of insulin to be delivered (See Blomquist Figure 16 part 412, can set the delivery constraint).	Regarding claim 19, wherein the processor when executing the programming code is operable to perform further functions, including functions to: determine a received input indicating the setting for the delivery constraint (See Blomquist Figure 16 412, maximum bolus also see [0170]) is an input indicating the ingested meal is a small meal (See Blomquist Figure 17,[0169]); and set the delivery constraint to a typical preset percentage above a maximum amount of insulin to be delivered (See Blomquist Figure 16 part 412, can set the delivery constraint). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 9, 10, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Blomquist in view of Abraham et. al. (US20170049386A1, hereinafter known as Abraham). 
Regarding claim 4, Blomquist wherein the processor when executing the programming code is operable to perform further functions, including functions, when receiving the input indicating the setting for the extend parameter (See Blomquist [0037] [0155]); receive blood glucose measurement values over a period of time extending from before until after receipt of the relative time of ingestion of the meal (See Blomquist [0086-0088], blood glucose levels can be measured at various times which can include time of ingestion), confirm that the received input indicating the setting for the extend parameter is correct (See Blomquist [0157], an extended bolus is selected as a yes value); and based on the confirmation, utilize the received input in the determination of the extend parameter (See Blomquist [0155-157] and see Figure 18 434). Blomquist is silent to determine a trajectory of the received blood glucose measurement values; compare the determined trajectory to known blood glucose measurement value trajectories related to meals of different compositions; based on a result of the comparison, determine the general meal composition indication was accurate.
	Abraham teaches determine a trajectory of the received blood glucose measurement values (See Abraham Figure 7 part 708 graph, and [0064-0065]), compare the determined trajectory to known blood glucose measurement value trajectories related to meals of different compositions (See Abraham Figure 7 part 708 graph, and [0064-0065], meal markers); based on a result of the comparison, determine the general meal composition indication was accurate (See Abraham [0059]). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide Blomquist with determining a trajectory of the received blood glucose measurement values, comparing the determined trajectory to known blood glucose measurement value trajectories related to meals of different compositions; based on a result of the comparison, determine the general meal composition indication was accurate like taught by Abraham to provide a graphical representation to the user as well to better understand the patient’s condition  in order to provide recommendations or guidance according to meals (See Abraham [0061]).  
	Regarding claim 9, when selecting the meal model from the plurality of meal models (See Blomquist [0162]), to: determine factors usable in limiting a number of meal models for selection from the plurality of meal models (See Blomquist Figure 17, factors include foods, fruits, number of servings, etc.), identify meal models from the plurality of meal models that satisfy a greatest number of factors (See Blomquist Figure 7, choosing from the various options listed within application to identify meal); eliminate all meal models from the plurality of meal models except for the identified meal models (See Blomquist Figure 7, eliminate all meal options from database except for the chosen meal), choose one of the identified meal models for selection (See Blomquist Figure 7, eliminate all meal options from database except for the chosen meal). Blomquist is silent to wherein the factors include a time of day, calendar setting for a day in which the meal is being ingested, a closest match to a meal profile trajectory, or user inputs; based on a confidence level associated with each of the identified meal models.	Abraham teaches wherein the factors include time of day, calendar setting for a day in which the meal is ingested (See Abraham Figure 7). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide Blomquist with factors such as time of day, calendar setting for a day like taught by Abraham to determine an event pattern associated with meals (See Abraham [0060]). Abraham further teaches a closest match to a meal profile trajectory or user inputs (See Abraham [0007], figure 7 trajectory shows various meal markers and target values ), based on a confidence level associated with each of the identified meal models (See Abraham [0007], determining a meal probability associated with the analysis interval based on the bolus history, identifying a meal by applying the meal detection model).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide Blomquist with a closest match to a meal profile trajectory and a confidence level associated with each of the identified meals to improve the recognition of various meal events and provide a statistical analysis for meal probability (See Abraham [0007]).
	Regarding claim 10, Blomquist teaches wherein the processor when executing the programming code is operable to perform further functions, including functions to: receive blood glucose measurement values over a period of time extending from before until after receipt of the relative time of ingestion of the meal (See Blomquist [0086-0088], blood glucose levels can be measured at various times which can include time of ingestion); determine the extend parameter (See Blomquist [0155] and [0203], user enter the duration for the extended bolus, duration equivalent to time ). Blomquist is silent to determine a trajectory of received blood glucose measurement values, compare the determined trajectory to a fast absorbing meal blood glucose measurement value trajectory; quantify a fast-absorbing similarity value between the determined trajectory and the fast absorbing meal blood glucose measurement value trajectory; compare the determined trajectory to a slow absorbing meal blood glucose measurement value trajectory; quantify a slow-absorbing similarity a similarity between the determined trajectory and the slow absorbing meal blood glucose measurement value trajectory; based on a highest similarity value	Abraham teaches determine a trajectory of received blood glucose measurement values (See Abraham Figure 7 part 708) compare the determined trajectory to a fast absorbing meal blood glucose measurement value trajectory (See Abraham Figure 7 part 708 graph, and [0064-0065], fast absorbing meal is type of meal which is equivalent to meal detection process 600, meals and blood glucose depicted in Figure 7 part 708 graph), quantify a fast-absorbing similarity value between the determined trajectory and the fast absorbing meal blood glucose measurement value trajectory (See Abraham Figure 7 part 708, meal marker 750, and see [0063]); compare the determined trajectory to a slow absorbing meal blood glucose measurement value trajectory (See Abraham Figure 7 part 708 graph, and [0064-0065], slow absorbing meal is a type of meal which is equivalent to meal detection process 600); quantify a slow-absorbing similarity a similarity between the determined trajectory and the slow absorbing meal blood glucose measurement value trajectory (See Abraham Figure 7 part 708, meal marker 750, and see [0063]); and a highest similarity value (See Abraham Figure 7, using visual graphical representation can determine highest similarity values between graphs and meal event markers). It would have been obvious to one of ordinary skill in the art to provide Blomquist with comparing the determined trajectory to a fast absorbing meal and slow absorbing meal blood glucose measurement value trajectory and quantifying a fast-absorbing and slow absorbing similarity value between the determined trajectory and the fast absorbing and slow absorbing meal blood glucose measurement value trajectory like taught by Abraham to provide a graphical representation to the user as well as to better understand the patient’s condition in order to provide recommendations or guidance according to meals (See Abraham [0061]).  
	Regarding claim 16, wherein the processor when executing the programming code is operable to perform further functions, including functions, when receiving the input indicating the setting for the extend parameter to (See Blomquist [0037] [0155]): receive blood glucose measurement values over a period of time extending from before until after the receipt of the relative time of ingestion of the meal (See Blomquist [0086-0088], blood glucose levels can be measured at various times which can include time of ingestion); confirm that the received input indicating the setting for the extend parameter is correct (See Blomquist [0157], an extended bolus is selected as a yes value); and based on the confirmation, utilize the received input in the determination of the extend parameter (See Blomquist [0155-157] and see Figure 18 434). Blomquist is silent to determine a trajectory of the received blood glucose measurement values; compare the determined trajectory to known blood glucose measurement value trajectories related to meals of different compositions; based on a result of the comparison, determine the general meal composition indication was accurate.
	Abraham teaches determine a trajectory of the received blood glucose measurement values (See Abraham Figure 7 part 708 graph, and [0064-0065]), compare the determined trajectory to known blood glucose measurement value trajectories related to meals of different compositions (See Abraham Figure 7 part 708 graph, and [0064-0065], meal markers); based on a result of the comparison, determine the general meal composition indication was accurate (See Abraham [0059]). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide Blomquist with determining a trajectory of the received blood glucose measurement values, comparing the determined trajectory to known blood glucose measurement value trajectories related to meals of different compositions; based on a result of the comparison, determine the general meal composition indication was accurate like taught by Abraham to provide a graphical representation to the user as well to better understand the patient’s condition  in order to provide recommendations or guidance according to meals (See Abraham [0061]).  
	Regarding claim 20, Blomquist teaches when selecting the meal model from the plurality of meal models (See Blomquist [0162]), to: determine factors usable in limiting a number of meal models for selection from the plurality of meal models (See Blomquist Figure 17, factors include foods, fruits, number of servings, etc.), identify meal models from the plurality of meal models that satisfy a greatest number of factors (See Blomquist Figure 7, choosing from the various options listed within application to identify meal); eliminate all meal models from the plurality of meal models except for the identified meal models (See Blomquist Figure 7, eliminate all meal options from database except for the chosen meal), choose one of the identified meal models for selection (See Blomquist Figure 7, eliminate all meal options from database except for the chosen meal). Blomquist is silent to wherein the factors include a time of day, calendar setting for a day in which the meal is being ingested, a closest match to a meal profile trajectory, or user inputs; based on a confidence level associated with each of the identified meal models.	Abraham teaches wherein the factors include time of day, calendar setting for a day in which the meal is ingested (See Abraham Figure 7). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide Blomquist with factors such as time of day, calendar setting for a day like taught by Abraham to determine an event pattern associated with meals (See Abraham [0060]). Abraham further teaches a closest match to a meal profile trajectory or user inputs (See Abraham [0007], figure 7 trajectory shows various meal markers and target values ), based on a confidence level associated with each of the identified meal models (See Abraham [0007], determining a meal probability associated with the analysis interval based on the bolus history, identifying a meal by applying the meal detection model).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide Blomquist with a closest match to a meal profile trajectory and a confidence level associated with each of the identified meals to improve the recognition of various meal events and provide a statistical analysis for meal probability (See Abraham [0007]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meghan R Kumar whose telephone number is (571)272-7125. The examiner can normally be reached Monday-Friday, 8a.m - 5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.R.K./Examiner, Art Unit 3791                                                                                                                                                                                                        

/KAYLEE R WILSON/Primary Examiner, Art Unit 3791